Citation Nr: 0829843	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of cold 
injury to both feet.

2.  Entitlement to service connection for residuals of cold 
injury to both feet.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1946 to 
December 1947 and from June 1948 to November 1949.  Medals 
include a World War II Victory Medal and an Army of 
Occupation Medal Japan.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, which reopened the claim but confirmed and 
continued a July 1989 denial of service connection for frozen 
feet.  


FINDINGS OF FACT

1  A July 1989 rating decision that denied service connection 
for frozen feet was not appealed.

2.  In correspondence dated in March 2006 the veteran 
requested that his previously denied claim for service 
connection for frozen feet be reopened.

3.  Evidence compiled after the July 1989 rating decision, 
including a March 2006 opinion from a VA treating physician, 
is not cumulative or redundant of the evidence of record in 
July 1989 and raises a reasonable possibility of 
substantiating the claim.  

4.  The veteran's current cold injury of both feet is not 
related to active service.  


CONCLUSIONS OF LAW

1.  The July 1989 rating decision denying service connection 
for frozen feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for frozen 
feet has been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Frozen feet were not incurred in or aggravated by 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

In a rating decision dated in July 1989 the RO denied service 
connection for frostbite of the feet on the basis that the 
condition was not shown by the evidence of record.  A notice 
of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In March 2006 the veteran requested that his claim for 
service connection for a "bilateral foot condition due to a 
cold weather while stationed in Korea" be reopened.  In a 
rating decision dated in August 2006 the RO issued a decision 
denying service connection for frozen feet on the grounds 
that:

Medical evidence reviewed shows you with 
a diagnosis of neuropathy in 2001, more 
than 50 years after discharge from 
military service.  Evidence also shows 
that you were diagnosed with diabetes 
mellitus prior to your diagnosis of 
neuropathy and it shows that your 
condition may be due to diabetes 
mellitus which is not service connected.  
Therefore service connection for frozen 
feet remains denied.

The veteran has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Board has rephrased the issues on appeal.  The 
appellant's claim was previously denied and that 
determination is final.  While the RO may have determined in 
its August 2006 rating decision that new and material 
evidence had been presented, and reopened the claim on that 
basis, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).   

The evidence compiled since the July 1989 denial of the claim 
on the merits includes VA treatment records dating from 
September 2001 to May 2006.  Included in these records is an 
opinion issued in March 2006 by a VA treating physician.  
According to this physician, the veteran was "in [K]orea 
during the winter months in '1940s during WWII, likely as not 
this is service connected."  This evidence is new since it 
was not of record at the time of the Board's July 1989 
denial.  The Board must presume the credibility of this 
evidence for the purpose of reopening the claim.  Justus, 
3 Vet. App. 510.  Upon so doing the Board finds that it is 
material since it propounds a link to service.  It thus 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection.  New and material 
evidence having been found, the veteran's claim for service 
connection for frozen feet must be reopened.  38 C.F.R. § 
3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the veteran's petition to 
reopen the claim for service connection for frozen feet.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

II.  Service connection

Having reopened the veteran's claims for service connection 
for residuals of cold injury to both feet, the Board has 
jurisdiction to review the issue de novo, based on the whole 
record.  For the reasons that follow the Board finds that the 
veteran's claim for service connection must be denied. 

The veteran asserts that his bilateral foot disorder stems 
from his exposure to "cold weather while stationed in 
Korea."  The evidence confirms that he currently suffers 
from frozen feet.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) dated in May 1949, August 
1949, and September 1949, show treatment for various 
maladies, but contain no record of any complaints of or 
treatment for cold feet.  A discharge examination done in 
December 1947, after his first tour of duty, and a discharge 
examination done in November 1949, after his second tour of 
duty, show no foot abnormalities.

VA treatment records dating from September 2001 to May 2006 
include an August 2002 podiatry examination in which the 
diagnosis was "Psoriatic nails."  Podiatry examinations in 
March 2003, July 2003, and September 2003, yielded the 
following diagnosis, "Onychomycosis bilateral [fungal 
infection of the nail]."  Examinations in May 2003, July 
2003, August 2003, and September 2003, found sensorium "to 
be within normal limits."  Additionally, the examination in 
August 2003 found a diabetic pedal pulse check to be normal.  
In March 2006 the veteran was accorded another foot sensory 
examination.  Diagnosis was "partially insensate both 
feet."  The physician opined that this condition is "likely 
as not. . . service connected."  Unfortunately, the 
physician did not state whether her opinion was based on a 
review of the claims file.   

While an examiner can render a current diagnosis based upon 
examination of the veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet.App. 458, 461 
(1993).  In view of discharge examination findings (years 
apart and on two separate occasions) of no foot 
abnormalities, the Board finds this opinion was not fully 
informed, and is thus of no probative value.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).

In June 2007 the veteran was afforded a C&P examination.  The 
examiner reports that the claims file was reviewed pursuant 
to this examination.  According to the examiner, service 
treatment records (STRs) were "unavailable with the 
exception of separation examinations dated December 5, 1947, 
and November 23, 1949, with no indication of residuals of 
cold exposure."  The examiner also remarked that the veteran 
"has known diabetes for the last ten years."

During the examination, the veteran reported that he noticed 
"numbness of bilateral feet since leaving the military in 
the 1940's."  He also reported that "both his feet were 
frostbitten at that time and he was advised to wear white 
socks," but said that "he had not sought any treatment for 
the frost bite while in the military."  

Physical examination found a decrease in sensory function 
upon vibration, light touch, pain sensation, and position 
sense in left and right feet.  Diagnosis was "cold injury to 
both feet."  The examiner then opined as follows:

It is the opinion of this reviewer that 
the patient's residuals of cold injury 
to both feet is less likely as not a 
result of military service.  There are 
no records indicating that the patient 
was diagnosed and treated for cold 
injury to the bilateral feet.  It is 
the patient's claims that he was 
exposed to cold and suffered from 
frozen feet while in the military is 
the only indication there is that he 
actually did suffer from the condition.

The Board notes that the examiner's opinion is based on a 
review of the entire claims file.  The Board also notes the 
lack of evidence in STRs (which are available) of treatment 
for cold feet.  The absence of any noted foot abnormalities 
in two separate discharge examinations is further probative 
evidence in support of the examiner's opinion.  For all the 
foregoing reasons, the Board finds this opinion to be highly 
probative evidence against the veteran's claim.

As regards the veteran's lay assertion of a link to service, 
the Board notes that he is certainly competent to report as 
to his in-service experiences and symptomatology; however, he 
is not competent to prove a matter requiring medical 
expertise, such as medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) 38 C.F.R. § 3.159(a)(2) 
(where, as here, the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  In this case, the 
Board finds that the veteran's assertions that he has had 
problems with frozen feet since a cold injury in service are 
not credible based on the two separation examination reports 
which both evaluated his feet and neurological systems as 
normal.  Moreover, the record contains no probative medical 
evidence that links the veteran's frozen feet disability, 
first shown many years after service, to service.  In the 
absence of competent probative evidence that attributes a 
current frozen feet disorder to active military, the 
veteran's claim for service connection for frozen feet must 
be denied.  38 C.F.R. § 3.303. 

Reasonable doubt has been considered in this matter (see 
38 C.F.R. § 3.102); however, the record does not contain an 
approximate balance of negative and positive evidence on the 
merits for a finding in the veteran's favor.  See Caluza v. 
Brown, 7 Vet. App. 498, 508-509 (1995) (holding that the 
benefit-of-the-doubt rule is applicable only when the 
evidence is in equipoise).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in May 2006 apprised the veteran 
of the information and evidence necessary to establish his 
claim for service connection for frozen feet.  He was also 
advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  The letter also 
informed him of how VA establishes disability ratings and 
effective dates in the May 2006 letter.  Dingess/Hartman, 19 
Vet. App. 473.  The Board thus finds that the veteran has 
been provided adequate notice in accordance with 38 U.S.C.A 
§§ 5103, 5103A with regard to his claims for service 
connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the veteran has been accorded a C&P 
cold injury examination, the report of which is of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for 
residuals of cold injury to both feet is granted.

Service connection for residuals of cold injury to both feet 
is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


